DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.

Response to Arguments 	
 	The Applicant’s arguments with respect to claims #1, 4-8, 10, 13-17 in the reply filed on December 7, 2020 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

 	Previously withdrawn claims 9 and 18, which depend from allowable claim 1, are hereby rejoined.


Rejoinder
 	Claims 1, 4-8, 10, 13-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 9 and 18 are directed to nonelected species and which require all the limitations of allowable claim 1, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 2, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1, 4-10, 13-18 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the light diffusing layer contains light diffusing particles, the content of the light diffusing particles is 5% by weight to 25% by weight based on the total weight of 
 	As to claim 1, Ge et al. (U.S. Patent Publication No. 2015/0175835 A1), hereafter “Ge”, teaches a light diffusing layer having light diffusing particles with an average particle size of 50 to 2000 nm and a weight percent of 4-60%, which overlaps with the claimed ranges.  See Ge, ¶ [0029].  However, it is unclear if Ge can be combined with the primary reference of Takeya et al. (U.S. Patent Publication No. 2019/01287887 A1), hereafter “Takeya”, because the motivation to combine is doubtful.  Takeya teaches a supporting substrate 114, corresponding to the instant claimed “light diffusing layer”, is transparent so that light emitted from underlying light emitting diodes 112a can be transmitted through the phosphor layer 126.  See Takeya, ¶ [0039].  It is unclear why the support substrate would be formed from light diffusing material which would decrease the amount of light transmitted through to the phosphor layer.
	No other references were found. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829